Case TRONS ROCHE TESS FAlSP AARP Kagee bPbt

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
Vv. No. 19-CR-10080

ELIZABETH HENRIQUEZ,
Defendant.

Ne ee ee

 

RENEWED MOTION TO REDUCE SENTENCE UNDER 18 U.S.C. § 3582

The Court previously denied Elizabeth Henriquez’s motion for a reduction of her sentence
under 18 U.S.C. § 3582, but it invited her to renew her motion if the COVID-19 pandemic does
not abate as the Court anticipated it would when it originally imposed its sentence. For the reasons
explained below, we are at this time renewing Elizabeth’s motion for relief and requesting that the
Court reduce her term of imprisonment by seven weeks.' We have met and conferred with the
government, who opposes the request.

Elizabeth’s case manager at FCI Dublin recently informed Elizabeth that, absent any
modification of her sentence, she will be released from prison on January 7, 2021. The case
manager also informed Elizabeth, however, that she will be required to spend 21 days in “exit
quarantine” prior to her release. This “exit quarantine” is required because, in the opinion of the
prison officials at FCI Dublin, the COVID-19 pandemic has not abated and continues to pose a

grave public health risk to the citizens of California.’

 

! This Court’s statutory jurisdiction to grant this motion is undisputed, for the reasons discussed in
our prior $3582 motion.

> Our understanding is that, in the past several weeks, at least six inmates at FC] Dublin tested
positive for COVID-19. Although the BOP thankfully reports that all of these inmates have
recovered, it underscores the risk that COVID-19 continues to present to inmates at FCI Dublin

Because, for Ane turd Are, Ste oe fated Te
demonsti okt han din an atund Asx
Sti bert USDT 14/29/20
